Per curiam.
Four separate formal complaints were filed against Patterson, generally alleging that Patterson violated Standards 4 (engaging in professional conduct involving dishonesty, fraud, etc.), 22 and 23 (failing to follow requirements regarding withdrawing from employment), 44 (abandoning a legal matter), 45 (knowingly engaging in conduct contrary to a disciplinary rule), 50 (engaging in discourteous conduct which is degrading to a court or tribunal), and 68 (failing to respond to disciplinary authorities).1 The complaints were based on grievances of four separate clients who summarily alleged that Patterson was hired to represent them in a legal matter and never completed the representation. Prior to the filing of the formal complaints, Notices of Investigation were issued against Patterson. Patterson failed to respond to the Notices, and subsequently failed to respond to the formal complaints.
The State Bar filed motions for default, to which Patterson did not respond. The special master recommended that the motions be granted, and recommended that Patterson be disbarred from the practice of law. The review panel agrees, and recommends that this Court disbar Patterson accordingly.
After considering the record in this case and Patterson’s prior disciplinary actions, we hereby order that Cecil B. Patterson is disbarred from the practice of law in Georgia. He is reminded of his duties under Bar Rule 4-219 (c) to timely notify all clients of his inability to represent them, to take all actions necessary to protect the interests of his clients, and to certify to this Court that he has satisfied the requirements of such rule.

Disbarred.


All the Justices concur.

*52Decided February 20, 1995.
William P. Smith III, General Counsel State Bar, Kathryn B. Singer, Assistant General Counsel State Bar, for State Bar of Georgia.

 This Court previously suspended Patterson from the practice of law for failing to respond to a Notice of Investigation in a separate action, and subsequently for nonpayment of his State Bar dues and noncompliance with the Bar Rules concerning mandatory legal education. Patterson remains suspended as he has not filed a response in that action nor has he paid his bar dues or complied with the mandatory legal education requirements.